Appeal from a judgment of the Cayuga County Court (Thomas *1759G. Leone, J.), rendered January 7, 2016. The judgment convicted defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree (four counts), and criminal possession of a controlled substance in the third degree (four counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Chavis ([appeal No. 1] 151 AD3d 1757 [2017]).
Present — Whalen, P.J., Smith, Carni, Curran and Scudder, JJ.